 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   PAUL JORGENSON,                                 Case No. 1:17-cv-00817-LJO-EPG (PC)
11                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
12         v.
                                                     (ECF Nos. 46 & 93)
13   UNITED STATES OF AMERICA, et al.,
14                Defendants.
15

16          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
17   pauperis in this action. The matter was referred to a United States magistrate judge pursuant to
18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302. This case now proceeds on Plaintiff’s Second
19   Amended Complaint (“SAC”), which was filed on July 12, 2018. (ECF No. 19). This case is
20   proceeding “on Plaintiff’s FTCA claim against the United States, his Eighth Amendment
21   Bivens claim against the four unknown correctional officers, and his state tort claims for
22   medical negligence and battery against Defendants Haak, Randhawa, and Emanuel Medical
23   Center.” (ECF No. 21, p. 2).
24          On January 17, 2019, defendant Haak filed a partial motion to dismiss. (ECF No. 46).
25   On February 7, 2019, Plaintiff filed his opposition to defendant Haak’s motion to dismiss.
26   (ECF No. 57). Defendant Haak filed his reply on February 12, 2019. (ECF No. 59).
27          On September 24, 2019, the assigned magistrate judge entered findings and
28   recommendations, recommending that defendant Haak’s partial motion to dismiss be denied.

                                                    1
 1   (ECF No. 93, p. 9).
 2            The parties were provided an opportunity to file objections to the findings and
 3   recommendations. The deadline to file objections has passed and no objections have been
 4   filed.
 5            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 6   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 7   the Court finds the findings and recommendations to be supported by the record and proper
 8   analysis.
 9            Accordingly, THE COURT HEREBY ORDERS that:
10            1. The findings and recommendations issued by the magistrate judge on September 24,
11                2019, are ADOPTED in full; and
12            2. Defendant Haak’s partial motion to dismiss is DENIED (the Court will address the
13                portion of the motion to dismiss that was converted to a motion for summary
14                judgment in a separate order).
15
     IT IS SO ORDERED.
16

17       Dated:     October 30, 2019                      /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                    2
